Exhibit 99.1 ICON Income Fund Nine, LLC 2008 Liquidation Update This update covers the year 2008 and is intended to give registered representatives and their investors in ICON Income Fund Nine, LLC (“Fund Nine”), which entered its liquidation period on May 1, 2008, a description of Fund Nine’s activities for the year and an outlook for Fund Nine’s future.As a fund manager, ICON Capital Corp. (“ICON”), actively and prudently manages Fund Nine’s portfolio to yield the best possible return to investors.As a public program, Fund Nine has reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission.These important disclosure documents provide comprehensive required information; however, it is here that we try to summarize the information contained in those documents to give you a better overview of what is going on in Fund Nine. Fund Nine entered into its liquidation period on May 1, 2008.Effective January 1, 2009, Fund Nine’s distributions began to fluctuate monthly based on the incoming proceeds generated from Fund Nine’s portfolio.During the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Accordingly, in the future, distributions will no longer be paid at a constant distribution rate on a regularly scheduled basis and, therefore, the amount of distributions will fluctuate as Fund Nine’s portfolio continues to wind down and assets are sold.In some months the distribution could be larger than the current distribution, in some months the distribution may be smaller, and in some months there may not be any distribution.We expect the liquidation period to continue for several years as Fund Nine’s portfolio winds down. Below are the results of any dispositions that occurred as well as the status of the remaining portfolio: $1,522,000 Investment in Equipment Leased to GEICO The Equipment:Information technology equipment, including Sun servers, HP servers, Dell desktop computers and Panasonic laptop computers. Investment: In March 2004, Fund Nine purchased a 26% interest in ICON GeicJV, a joint venture with an affiliate that purchased the equipment subject to a 36 month lease with Government Employees Insurance Company (“GEICO”), a wholly-owned subsidiary of Berkshire Hathaway.Fund Nine purchased its interest for approximately Outcome:The lease expired on March 31, 2007 and GEICO, as well as certain unaffiliated third parties, purchased some of the equipment.During 2007, GEICO returned certain equipment and extended its lease on a month-to-month basis on the remaining equipment.During 2007 and 2008, Fund Nine sold the equipment that was returned for approximately $236,000 and collected rent in the amount of approximately $1,445,000 during the term of this investment. $790,000 Investment in Medical Equipment Leased to HudsonCrossingSurgeryCenter The Equipment: Various medical equipment including monitors and endoscopy equipment. Investment:Fund Nine purchased the equipment subject to leases with Hudson Crossing Surgical Center (“Hudson Crossing”) for an aggregate purchase price of approximately Outlook:The leases were initially set to expire on December 31, 2007; however, each was renewed for an additional twelve months.During 2008, the equipment was sold to Hudson Crossing for approximately $152,000.Fund Nine received total rental proceeds of approximately $1,039,000, resulting in Fund Nine receiving approximately $1,191,000 in total rental and sales proceeds. Page 1 of7 $399,000 Investment in Equipment Leased to Rite Aid Corporation The Equipment:Four Noritsu QSS 3011 digital miniature photo development laboratories. Investment:In December 2004, Fund Nine purchased the equipment subject to lease with Rite Aid Corporation for approximately $399,000. Outlook:The equipment was subject to a lease that expired in November 2007 and was leased on a month-to-month extension through September 2008.Upon return these units were sold to an unaffiliated third party for $36,000.Fund Nine received rental proceeds of $463,000, resulting in Fund Nine receiving approximately $499,000 in total rental and sales proceeds. $126,000 Investment in Equipment Leased to Trinity Rail Management, Inc. The Equipment:One hundred ten gondola-type railcars. Investment:Fund Nine purchased the equipment subject to alease with Trinity Rail Management, Inc.,for approximately $1,243,000,comprised of approximately $1,117,000 innon-recourse debtand approximately $126,000 incash. Outcome:Fund Nine sold its entire interest in the railcars to an unrelated third-party on January 28, 2008 and received approximately $242,000 in total sales proceeds from this investment. Current Portfolio Fund Nine’s equipment portfolio is comprised of the following material assets.Details on an asset-by-asset basis are provided below. $16,870,000 Investment in Equipment Chartered to Teekay Corporation The Charterer:Teekay Corporation (“Teekay”) transports more than 10 percent of the world’s seaborne oil, has built a significant presence in the liquefied natural gas shipping sector through its publicly-listed subsidiary, Teekay LNG Partners L.P. (NYSE: TGP), is further growing its operations in the offshore oil production, storage and transportation sector through its publicly-listed subsidiary, Teekay Offshore Partners L.P. (NYSE: TOO), and continues to expand its conventional tanker business through its publicly-listed subsidiary, Teekay Tankers Ltd. (NYSE: TNK).With a fleet of more than 180 vessels, offices in 17 countries and 6,400 seagoing and shore-based employees, Teekay provides a comprehensive set of marine services to the world’s leading oil and gas companies, helping them seamlessly link their upstream energy production to their downstream processing operations. Teekay’s reputation for safety, quality and innovation has earned it a position with its customers as The Marine Midstream Company.(Source:Teekay website and marketing materials). The Equipment:One Aframax 98,640 DWT (deadweight tons) product tanker (the “Samar Spirit”). Investment:In July 2007, Fund Nine purchased the Samar Spirit for approximately $40,250,000, comprised of approximately $16,870,000 in cash and approximately $23,380,000 in non-recourse indebtedness.
